Title: James Monroe to Thomas Jefferson, 6 January 1812
From: Monroe, James
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     washington 
                     Jany 6. 1812
          
		   A circumstance has occurr’d with which it may be useful for you to be made acquainted, 
                  with, merely to put you on your guard. 
		  you have doubtless seen a letter publish’d in the gazettes, which is imputed to Genl Wilkinson & said to be written from this place in 1803. to Mr Power at N. Orleans, requesting him to use the Genl’s influence with the Sph authority there to prevent the restoration of the Deposit. It is understood that the authenticity of the letter is admitted, & the explanation given of the measure, which I have recently & casually heard, is the circumstance with which I wish you to be acquainted. It is this, that
			 the letter was written with yours & Genl Dearborne’s knowledge & approbation, & that a copy of it was at that time deposited in the war office. Knowing of this explanation you will be prepar’d, by reflection, for the answer which
			 ought to be given to any application that may be made to you on the subject. 
		   You need not answer this—I write in haste for the mail—very respectfully yr friend
          & servant
                  Jas Monroe
        